Citation Nr: 1010775	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as a low back 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for skin disability of 
the hands and feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1984 to May 1987, 
and from September 1990 to May 1991.

This appeal to the  Board of Veterans Appeals (Board) arose  
from a June 2002 rating decision in which the RO denied 
service connection for low back, a gastrointestinal 
disability, PTSD and for a skin disorder of the hands and 
feet.  The Veteran filed a notice of disagreement (NOD) in 
June 2003, and the RO issued a statement of the case (SOC) in 
June 2004.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2004.

In November 2004, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In February 2006, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further notice to the appellant.  After 
accomplishing some of the requested action, the AMC continued 
the denial of each claim on appeal (as reflected in a May 
2006 supplemental SOC (SSOC) and returned these matters to 
the Board.

In July 2007, the Board again remanded these matters to the 
RO, via the AMC, for additional development and notice.  
After completing part of the request action, the AMC 
continued denial of the Veteran's claims (as reflected in the 
December 2009 SSOC), and returned the matters to the Board 
for further appellate consideration.

The Board has characterized the claims on appeal, as 
reflected on the title page, consistent with the Veteran's 
assertions and the RO's adjudication of the claims. 

The Board's decision addressing Veteran's claims for service 
connection for a low back disability, for a gastrointestinal 
disability, and for a skin disability of the hands and feet, 
are set forth below.  The claim for service connection for 
PTSD is addressed in the remand following the order; this 
matter is, again, being remanded to the RO via the AMC..  VA 
will notify the Veteran when further action, on his part, is 
warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  While the Veteran asserts that he suffered an in-service 
back injury, no low back problems were shown in service or 
for many years there after, and  the only competent, 
probative  opinion to address the relationship between 
current degenerative joint disease of the lumbar spine  and 
service, to include any injury therein, is not supportive of 
the claim.. 

3.  While the Veteran has recently been diagnosed with a 
"nonspecific gastrointestinal condition", , no 
gastrointestinal problems were noted in service, and the only 
medical opinion to address the etiology of a current 
gastrointestinal disability is not supportive of the claim.

4.  Although the Veteran was seen for skin complaints in 
service, no skin disability was shown until several years 
after service, and the only medical opinion to address the 
etiology of any  current skin disability is not supportive of 
the claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease of the lumbar spine, claimed as a low back 
disability, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for service connection for a 
gastrointestinal disability are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for a skin disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in August 2007 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the August 2007 letter, and opportunity for 
the Veteran to respond, the December 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the aforementioned 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records and VA treatment 
records.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's November 2004 
hearing, along with various written statements provided by 
the Veteran and by his representative, on his behalf.   The 
Board also finds that no additional RO action on any of 
theses claims, prior to appellate consideration, is required.

The Board acknowledges that, in a January 2010 letter, the 
Veteran's representative asserted that the October 2009 VA 
examinations were inadequate as the examiners did not have 
access to the Veteran's claims file.  However, given the 
examination findings and the Veteran report of his symptoms 
at that time, the VA examiners appear to have based their 
opinions on both examination findings and consideration of 
his reported medical history and assertions, and supported by 
stated rationale.  Hence, the fact that the examiners did not 
have the Veteran's claims file does not render these opinion 
inadequate.  Accordingly,  the Board finds that the AMC has 
substantially complied with the prior remand directives (see, 
e.g., Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with)), and  any further VA examination in connection with 
these claims is not warranted. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the claims herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Low back disability

In addition to the legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as arthritis, which are manifested to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.§§ 3.307, 3.309.

The Veteran asserts that he has current degenerative joint 
disease of the low back that is related to service.  
Specifically, the Veteran testified that he injured his back 
several times while performing his duties as a heavy 
equipment truck driver in service.  The Veteran maintains 
that this disability has been present since 1991.  However, 
considering the record--to include statements made by or on 
the Veteran's behalf-in light of the above, the Board finds 
that the criteria for service connection are not met.

Initially, the Board notes that there are no clinical 
findings or diagnoses of any low back disability, to include 
degenerative joint disease of the lumbar spine, during 
service or for several years thereafter.  Specifically, the 
Veteran's service treatment records reflect no complaints, 
findings, or diagnosis pertaining to the Veteran's back. 

Moreover, the first post-service evidence of a low back 
disability is a  February 2001 VA examination report, 
reflecting a diagnosis of a lumbosacral strain, almost 10 
years after service.  A private MRI in August 2001 
demonstrated an abnormal L4 vertebral body.  Moreover, the 
first medical evidence of degenerative joint disease of the 
low back is reflected in the October 2009 VA examination 
report, almost 18 years after service.  Clearly, such time 
period is well beyond the presumptive period for establishing 
service connection for arthritis as a chronic disease 
associated with the Veteran's period of active service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.  
The Board also points out that passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.   See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). 

Significantly, none of the private medical records or VA 
treatment records reflects any  medical opinion or comment 
linking the Veteran's low back disability to service, or that 
a low back disability was manifested to a compensable degree 
within one year of service discharge.  In fact, the only 
medical opinion to address the etiology of current low back 
disability is not supportive of the claim.  The October 2009 
VA examiner opined that he could not establish causal 
connection between the Veteran's degenerative joint disease 
of his low back and his period of service.  

B.  Gastrointestinal disability

The Veteran's service treatment records reflect no 
complaints, findings, or diagnosis pertaining to a 
gastrointestinal disability.  

At his November 2004 hearing, the Veteran testified that he 
had stomach problems while stationed in Saudi Arabia, but 
never sought treatment for this condition during service 
because it was wartime.  Instead he self-medicated with 
Tylenol, alcohol rubs and Tums.

A July 1996 upper GI series was normal.

On VA examination in February 2001, the Veteran reported a 
history of upper abdominal discomfort which he had for the 
last 10 years or so.  The diagnosis was irritable bowel 
syndrome.

On VA examination in October 2009, the Veteran reported 
gastrointestinal difficulties.  The examiner indicated that 
the Veteran had a nonspecific gastrointestinal condition but 
he could not establish causal connection to a period of 
service.

In this case, assuming that the recent diagnosis of 
"nonspecific gastrointestinal condition" is indicative of 
current  gastrointestinal disability, the claim for service 
connection must be denied on the basis of medical nexus.

Initially, the Board notes that there are no clinical 
findings or diagnoses of any gastrointestinal problems  
during service or for several years thereafter.  
Specifically, the Veteran's service treatment records reflect 
no complaints, findings, or diagnosis pertaining to the 
Veteran's gastrointestinal system. 

Moreover, the first post-service evidence of a 
gastrointestinal disability is the February 2001 VA 
examination report, reflecting a diagnosis of irritable bowel 
syndrome, almost 10 years after service.  

Significantly, none of the private medical records or VA 
treatment records contains a medical opinion linking the 
Veteran's gastrointestinal disability to service.  In fact, 
the only medical opinion to address the etiology of any 
current gastrointestinal disability is not supportive of the 
claim.  The October 2009 VA examiner opined that he could not 
establish causal connection between the Veteran's 
gastrointestinal condition and his period of service.  

In short, the current record does not include any medical 
evidence or opinion that there exists a medical relationship, 
or  nexus between a current gastrointestinal disability and 
the Veteran's service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion. 

C.  Skin disability of the hands and feet

The Veteran's service treatment records reflect that, in 
October 1984, February 1985, March 198 and September 1990, 
the Veteran presented with complaints of pseudofolliculitis 
barbae.  The report of the April 1991 separation examination 
is negative for complaints, findings, or assessments of any 
skin problems.  

On VA examination in February 2001, the Veteran presented 
with complaints of itchy, scaly, and bumpy skin of the feet.  
The diagnoses were tinea pedis, peeling of the hands of 
unknown etiology, acne keloidalis nuchae, general dryness of 
the skin and skin tags on the skin of the neck.

On VA examination in October 2009, the examiner indicated 
that the Veteran had inactive pseudofolliculitis barbae.  The 
examiner concluded that he was unable to establish causal 
connection to a period of service.

In this case, the record raises a  question as to whether the 
Veteran actuall6y has a current skin disability.  Ad 
indicated, the report of February 2001 VA examination 
reflects various skin diagnoses, whereas the October 2009 VA 
examiner noted only an inactive condition..  The Board notes 
that Congress has specifically limited entitlement to service 
connection for disease or injury to cases in which such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110( also applicable to section 1131).  As such, if 
competent evidence does not establish that the Veteran 
currently had the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, even if-given the prior findings, and the nature 
of skin disabilities (which are subject to periods of 
exacerbation and remission)-the Board was to assume that the  
Veteran has a  current skin disability affecting his hands 
and feet, as alleged, the claim for service connection would 
still have to be denied on the basis of medical nexus.

As indicated above, although the Veteran was treated for 
pseudofolliculitis barbae multiple times in service 
(affecting the face and neck), no skin disability was found 
on the April 1991 separation examination or shortly 
thereafter.  

Significantly, none of the private medical records or VA 
treatment records contains a medical opinion linking the 
Veteran's skin disability to service.  In fact, the only 
medical opinion to address the etiology of a current skin 
disability is not supportive of  the claim.  The October 2009 
VA examiner opined that he could not establish causal 
connection between the Veteran's skin condition and his 
period of service.  

D.  All Disabilities

The Board finds that the October 2009 VA examiners' opinions 
constitute the only competent medical opinion evidence on the 
question of whether current back, gastrointestinal, or skin 
disability is in any way related to service.  Significantly, 
while the Veteran's representative appears to suggest that 
these opinions are inadequate, neither he nor the Veteran has 
presented or identified any contrary medical evidence or 
opinion that, in fact, supports any of the claims. 

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the Veteran's and his and his 
representative's oral and written assertions; however, none 
of this evidence provides a basis for allowance of the 
claims.  The matters of diagnosis and etiology upon which 
these claims turn are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching the  
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the  evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 

ORDER

Service connection for degenerative joint disease of the 
lumbar spine, claimed as a low back disability, is denied.

Service connection for a gastrointestinal disability, is 
denied.

Service connection for skin disability of the hands and feet, 
is denied. 




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

A remand by the Board confers on a  veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Regarding the Veteran's claim for service connection for 
PTSD, review of the claims file reveals that the directives 
of the July 2007 remand were not followed; hence, further 
remand of this matter is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim. 

In the  July 2007 remand, the Board noted that the Veteran's 
alleged stressors included: (1) meeting two soldiers in the 
14th Quartermaster Battalion from Pennsylvania, who 
subsequently were killed in a SCUD bombing attack on the 
Dhahran Housing Complex; (2) witnessing the capture and 
holding of prisoners and seeing dead and dismembered bodies 
in the desert after delivering ammunition and equipment and 
awaiting rescue after his truck became mired in the sand and 
he was left behind without support (in support, the Veteran 
provided photographs); and (3) hearing the sounds of bombs, 
tank fire, and jets flying above the tent where he slept.  
The Board  instructed that the Veteran should be asked to 
provide the dates, locations, and units of assignment where 
the asserted in-service stressor(s) occurred, and the RO/AMC 
should request from him a comprehensive statement regarding 
the asserted in- service stressor(s), to include the incident 
when his truck was mired in the sand and the destruction of 
an ammunitions dump.  The Board  went on to state that, once 
the information was received, VA should review the file and 
prepare a summary of all the claimed stressors.  This summary 
was to be prepared whether or not the Veteran provided 
additional information.  The RO was to then contact the 
United States Army Joint Services and Records Research Center 
(JSRRC), as part of its necessary development to verify the 
Veteran's alleged stressful experiences asking that it 
provide any available information, which might corroborate 
the Veteran's asserted in-service stressors.

However, the record reflect that the RO has not sought to 
verify the Veteran's alleged in-service stressor(s) through 
the JSRRC, even though the Veteran has provided sufficient 
information to enable it to do so.  In this regard, the 
Veteran reported in a November 2000 statement that his 
stressful experiences, the incident when his truck became 
mired in the desert sand and the destruction of an ammunition 
dump, occurred sometime around the end of February and the 
beginning of March 1991. 

Accordingly, the Board finds that the RO should undertake 
necessary development to attempt to verify the Veteran's 
alleged /in-service stressful events, to specifically include 
through JSRRC.  Any additional action necessary for 
independent verification of the reported verifiable stressor, 
to include follow-up action requested by the contacted 
entity, should be accomplished.  If the search for 
corroborating records leads to negative results, the RO 
should notify the Veteran of the records that were not 
obtained, explain the efforts taken to obtain them, and 
describe further action to be taken. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.

As a final point, the  Board notes that record already 
appears to include medical evidence reflecting a nexus 
between the reported stressors and the Veteran's PTSD.  See 
38 C.F.R. § 3.304(f).  On examination in October 2009, the 
Veteran described the stressors of witnessing the capture and 
holding of prisoners and seeing dead and dismembered bodies 
in the desert after delivering ammunition and equipment and 
awaiting rescue after his truck became mired in the sand and 
he was left behind without support.  The Veteran also 
described being frequently frightened by alarms of SCUD 
missile attacks.  The Axis I diagnosis was PTSD, and the 
examiner noted that, the Veteran was persistently re-
experiencing his claimed traumatic event of viewing the 
aftermath of battles and dead bodies.  Hence, in that event 
that the RO verifies the occurrence of any alleged 
stressor(s) noted above, it appears that further examination 
of the Veteran to obtain medical information as to whether he 
has PTSD as a result of any such stressor(s) would be 
unnecessary.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 


1.  The RO should undertake necessary 
action to attempt to independently 
verify, with the JSRRC (and any other 
appropriate source(s)), the occurrence of 
the Veteran's alleged stressful 
experiences, to particularly include the 
incident when his truck was mired in the 
sand and the destruction of an 
ammunitions dump.  Any additional action 
necessary for independent verification of 
these stressors, to include follow-up 
action requested by the contacted entity, 
should be accomplished.  If the search 
for corroborating evidence leads to 
negative results, the RO should so notify 
the Veteran and describe further action 
to be taken (if any)..

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above),  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC, and 
afford him the opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


